Appellant was convicted of murder in the second degree. There was proof that he (defendant) killed deceased by shooting him with a pistol. The shot took effect in the right side of deceased, near the hip, about the seventh or eighth intercostal space. The sister of deceased was with him after the wound was inflicted and testified that more than once deceased said that he was going to die; that Rance [defendant] had shot him and that "if he (Rance) could see him, and see how he was suffering he didn't believe he would have killed him for nothing." Deceased died five days later. The objection to this testimony was in general terms, and seems to have proceeded upon the theory that no sufficient predicate for the admission of a dying declaration had been laid. Such, at any rate, is the argument in brief of counsel for defendant, appellant, in this court. The predicate was sufficient. It was not necessary that deceased should have made a specific statement to the effect that he was conscious of impending death. The circumstances and the statements made by deceased very clearly warranted the inference that deceased felt that he was fatally wounded and would die. That was enough. Gerald v. State, 128 Ala. 6,29 So. 614. Nor did the court commit error in excluding from the jury, or from its own consideration — if the proposed evidence was intended for the court — statements by the witness that deceased had previously had several "rows" in which he had been wounded, or that "he had been shot several times, worse than that," as defendant offered to show. Whether such experiences were calculated to generate a spirit of optimism which might be expected to survive the wound inflicted upon him by defendant, that at best was but a speculation which meant nothing in the presence of the circumstances in evidence.
Will Peck testified for the state saying, among other things, that he saw the shooting. Defendant laid a predicate and offered to impeach the witness by one Dodson; but an examination of the record discloses material differences between the predicate laid and the impeaching question. There was therefore no error in that ruling of the court which sustained an objection to the question asked of the impeaching witness. The state was allowed to ask several leading questions of this witness; but that was a matter within the discretion of the trial court, the witness being competent and the subject-matter of the proposed questions being relevant and material.
Essex Johnson was examined as a witness on behalf of defendant and cross-examined by the state. Afterwards the witness was recalled by the state, and, over defendant's objection, the state's solicitor was permitted to ask questions deemed by defendant to be leading and not in rebuttal. This method of procedure is, ordinarily, within the discretion allowed to trial courts; nor does it appear in this case that the course adopted by the court worked any injustice to defendant. The court, responding to one of defendant's objections, said: "He is your witness." Defendant has construed this to mean an unfavorable reflection by the court on his witness with possible or even probable effect upon the jury. But we do not *Page 344 
so interpret the court's remark, nor do we think it reasonable to infer that the jury construed the remark as in disparagement of defendant's witness. The remark in question was nothing more than the court's statement of its reason for allowing the examination to proceed along the line adopted by state's solicitor, and even if the court was mistaken as to the reason assigned, no sufficient ground for a reversal appears. The questions, whether in rebuttal or not, and their form, whether leading or not, it was within the discretion of the court to allow, and, we repeat, that discretion is not to be reviewed unless for abuse, which, in this case, does not appear. For these reasons, stated at unnecessary length, we find no reversible error at this point.
Charge 10, refused to defendant, at one time had the indorsement of this court as a correct statement of law; but in our later decisions its refusal has been approved. Smith v. State, 197 Ala. 203, 72 So. 316.
The court committed no error in its explanation of charge 3 given at the request of defendant. The explanation was in substance correct, for that is accounted probable which has more, that is, the greater weight, of evidence for than against it.
Charge 2, refused to defendant, was a reasonable doubt charge and was covered by special charge 4 given for defendant and by the court's oral instruction to the jury.
Defendant's charge A was refused without error. The proposition of this charge, in better form, was given in the charge marked A-2 on the margin of the record and in the court's oral charge.
Defendant argues certain exceptions to the court's oral charge. These so-called exceptions were reserved for the first time on the hearing of the motion for a new trial. Needless to say, defendant can take nothing by such exceptions. They should have been reserved at the trial and before the jury retired so that, in the event of error, the court might have an opportunity for correction.
We have examined the record as the statute requires without finding error to reverse.
Affirmed.
ANDERSON, C. J., and GARDNER and BOULDIN, JJ., concur.